Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1-32 are allowed.
          The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has not found any prior art that would render obvious the claim limitations directed to “said local oscillator signal input port being electrically connected with said mixing output port through said second microstrip arm and electrically connected with a second end of said second mixer tube through said mixing output port such that when a local oscillator signal is inputted through said local oscillator signal input port and a feedback signal is inputted through said shared port, the high frequency feedback signal and the local oscillator signal outputted from said shared port and said mixing output port to said first and second mixer tubes are able to be conducted to the ground and the intermediate-frequency signal corresponding to the frequency difference of the local oscillator signal and the feedback signal is able to be extracted”.
  
        The closest prior art found during the search is Dydyk (US 4603437) and Shinkawa (US 4008438) which teach similar mixer devices. However, they don’t teach or render obvious the above-mentioned limitation.
Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA H SERAYDARYAN/Examiner, Art Unit 3648     

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648